Citation Nr: 0933114	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-09 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for psoriasis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

In his March 2007 substantive appeal (VA Form 9), the Veteran 
requested a personal hearing before a Veterans Law Judge, 
sitting at the RO.  In August 2008, such hearing was 
scheduled, and the Veteran failed to report.  As no further 
communication from the Veteran with regard to a hearing has 
been received, the Board considers his request for a hearing 
to be withdrawn.  See 38 C.F.R. 
§§ 20.702(d), (e); 20.704(d), (e) (2008).


FINDING OF FACT

Psoriasis was not present in service, or shown to be causally 
or etiologically related to any disease, injury, or incident 
in service.  


CONCLUSION OF LAW

Psoriasis was not incurred in or aggravated by the Veteran's 
active duty military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  
VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claim, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in September 2004, prior to the initial 
unfavorable AOJ decision issued in March 2005.  An additional 
letter was sent in April 2007.

The Board observes that the pre-adjudicatory VCAA notice 
issued in September 2004 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
With regard to the notice requirements under Dingess/Hartman, 
only the April 2007 VCAA letter provided notice as to 
disability ratings and effective dates.  The Board 
acknowledges the defective timing of this notice, but finds 
that no prejudice to the Veteran has resulted.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  As the 
Board herein concludes that the preponderance of the evidence 
is against the Veteran's service connection claim, any 
questions as to the assignment of disability ratings and 
effective dates are rendered moot.  Therefore, the Board 
finds that the Veteran was provided with all necessary notice 
under VCAA prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, private medical records, and the 
report of a November 2004 VA examination were reviewed by 
both the AOJ and the Board in connection with adjudication of 
his claim.  The Veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of the claim.

With regard to the November 2004 VA examination, the Board 
observes that, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  In this case, the VA examiner examined the 
Veteran, documented the Veteran's self-reported medical 
history, and reviewed the claims file, noting instances in 
service and post-service treatment records relevant to the 
disorder in question, as appropriate.  Taking all this 
evidence into account, the examiner provided an opinion 
supported by a detailed rationale.  The Board observes that 
the examiner emphasized that the first treatment for 
psoriasis of record after service was in July 2003.  The 
Board notes that the Veteran was also treated for a skin rash 
in February 2001, he complained of psoriasis in March 2001, 
and was treated for psoriasis in September 2002.  However, 
the examiner's opinion suggests that his concern was the 
amount of time that had passed between service and post-
service treatment, and the Board finds that the fact that he 
believed that the first treatment post-service was over 24 
years after discharge, rather than over 22 years after 
discharge, was not an error sufficient to invalidate the 
opinion.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  
 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R.
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.





Initial matter-submission of additional evidence

While appellate action was pending, the Board received 
additional VA treatment records in August 2007.  These 
treatment records pertain primarily to the symptomatology 
surrounding the Veteran's service-connected diabetes 
mellitus, a matter which is not currently on appeal, but also 
include a current diagnosis of psoriasis.  Also associated 
with the Veteran's VA claims folder is a VA peripheral nerves 
examination report dated in August 2007 pertaining to an 
unrelated increased rating issue not currently before the 
Board.

Pursuant to 38 C.F.R. § 20.1304(c), a claimant must submit a 
written waiver of evidence submitted directly to the Board, 
or otherwise the new evidence along with the claims file must 
be referred back to the RO for consideration.  However, 
section 20.1304(c) requires that such evidence must be 
"pertinent" to the claim.

As to the issue of service connection for psoriasis, the 
Board finds that the newly submitted VA treatment records are 
largely redundant of evidence already of record and are 
therefore not "pertinent."  Specifically, it is undisputed 
that psoriasis currently exists.  As will be discussed in 
further detail below, the crucial question to be determined 
by the Board is that of medical nexus between the Veteran's 
current psoriasis and his military service.  On that key 
point, the newly submitted VA treatment records shed no new 
light.  As for the VA examination report, it is obvious that 
such has no bearing whatsoever on the current issue on 
appeal.  Accordingly, no waiver is required.

Discussion

The Veteran contends that a rash he had in service was 
psoriasis and that the psoriasis has persisted to the present 
time.  Therefore, he contends that he is entitled to service 
connection for psoriasis.

First, the Board observes that the Veteran has a current 
diagnosis of psoriasis.  In this regard, although the last 
treatment of record for psoriasis is noted in a private 
treatment record dated in July 2003, psoriasis remains on the 
problem list for the Veteran in his VA treatment records.  
Therefore, the Board finds that the Veteran has a current 
disability of psoriasis for which service connection may be 
considered.

However, service treatment records are negative for treatment 
of psoriasis.  An August 1968 record shows that the Veteran 
was treated for a skin disorder that was ultimately diagnosed 
as a heat rash and that these symptoms were again treated in 
October 1968.  However, although the Veteran complained of a 
skin disorder approximately two weeks later at his October 
1968 separation examination, no clinical findings of such 
disorder were noted at that time.  

Moreover, the competent evidence does not relate the 
Veteran's current psoriasis to his military service.  In this 
regard, the Board initially observes that the Veteran's first 
complaints of any skin disorder post-service are dated in 
February 2001, when he complained of a rash on his left leg.  
This record is over 32 years after the Veteran's discharge 
from service.  The lapse in time between service and the 
first complaints and diagnoses weighs against the Veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the Veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc). 

Moreover, there is no competent opinion of record that 
provides a positive nexus to service.  The Board observes 
that the November 2004 VA examiner indicated that he had 
insufficient evidence upon which to conclude that the 
Veteran's psoriasis was directly related to his in-service 
heat rash.  In particular, he noted that the Veteran's post-
service records did not reflect treatment for psoriasis until 
decades after service.  Therefore, the examiner concluded 
that it is not as likely as not that the Veteran's psoriasis 
is related to the rash treated during military service. 

The Board acknowledges the Veteran's statements with respect 
to this claim, to include his contention that he had treated 
the psoriasis since service with over-the-counter medication.  
Laypersons are competent to speak to symptomology when the 
symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis and causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, 
although the Veteran is competent to say he has had skin 
symptoms since service, he is not competent to state that 
those symptoms were demonstrative of psoriasis.  See Voerth 
v. West, 13 Vet. App. 117, 120-1 (1999) (there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent).  Moreover, he is 
not competent to determine that his in-service heat rash was 
actually psoriasis or is otherwise etiologically related to 
his current psoriasis.  Absent competent medical evidence 
showing that the Veteran had psoriasis in service or has been 
treated for psoriasis continuously since his military 
service, service connection is not warranted.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, absent competent evidence relating the 
Veteran's psoriasis to his military service, the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for psoriasis.  
Therefore, his claim must be denied.


ORDER

Service connection for psoriasis is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


